DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim 62 was objected to because of the following informalities:  the phrase “A method according to claim 54” should read “the method according to claim 54”.  Applicant has amended claim 62 for correction, therefore the objection to claim 62 is withdrawn.
3.	Claims 54, 56, 57, 61, 64, 66 and 72 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pesach et al. (US20200060550), Claims 54-56, 60, 61 and 72 were rejected under 35 U.S.C. 103 as being unpatentable over Sabina et al. (US2016/0259515) in view of Pesach et al. (US20200060550), and Claims 58, 59, 62, 63, 65, 67-71 and 73 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 54 is independent.
	Applicant has amended claim 54 to include the limitations “said control based on said identified user command comprises selecting an area of said portion of said object being contacted by said dental measurement device; and said area being the area where said modifying said function will be applied”.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 1 August 2022, with respect to claims 54-73 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 54, 56, 57, 61, 64, 66 and 72, the 35 U.S.C. 103 rejection of claims 54-56, 60, 61 and 72 and the objection to claims 58, 59, 62, 63, 65, 67-71 and 73 have been withdrawn. 
Allowable Subject Matter
4.	Claims 54-73 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667